DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. (Foreign Patent Document No.: CN 204998322 U) in view of Takeda et al. (Japanese Patent Document No.: JP 2009227083 A).
For claim 1, Chai et al. disclose the claimed invention comprising: a driving device unit (reference numerals 100, 300, figures 1, 2); wherein the driving device unit includes: a drive device (reference numeral 100) accommodating therein an electric motor, and an electric motor control device (reference numeral 300) configured to 
Takeda et al. disclose a frame member (reference numeral 25) which supports a drive unit (reference numeral 21, see figure 2), with first mounting portions (reference numerals 39L, 39R) on one side of the drive unit and a second mounting portion (reference numeral 48) on the other side of the drive unit (see figure 2), and also the drive unit (reference numeral 21) being disposed inside a virtual polygon connecting the first mounting portions (reference numerals 39L, 39R) and the second mounting portion (reference numeral 48, see figure 2), which when applied to the driving device unit of Chai et al. this would disclose the electrical connection portion being disposed inside a virtual polygon connecting the at least one pair of first mounting portions and the at least one second mounting portion.  

For claim 4, Chai et al. disclose the joining portion (portion between the drive device 100 and electric motor control device 300, see figure 1, 2) being disposed at a position substantially coinciding with a center line of the vehicle in the vehicle width direction (see figure 1).  
For claim 6, Chai et al. disclose the electrical connection portion (reference numeral 214) being provided inside the driving device unit (see figure 2).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. in view of Takeda et al. as applied to claim 1 above, and further in view of Oyama et al. (US Patent Application Pub. No.: US 2018/0105032 A1).
For claim 3, Chai et al. disclose the drive device (reference numeral 100) and the electric motor control device (reference numeral 300) being arranged in a vehicle width direction (see figure 1), but Chai et al. in view of Takeda et al. however do not specifically disclose a length of the driving device unit in a front-rear direction being longer than a length of the driving device unit in the vehicle width direction, and wherein the at least one pair of first mounting portions and the at least one second mounting portion are disposed in the front-rear direction with the driving device unit interposed therebetween.  Oyama et al. disclose a length of the driving device unit (reference numerals 3, 6, 7) in a front-rear direction being longer than a length of the driving device .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. in view of Takeda et al. as applied to claim 1 above, and further in view of Shiba (US Patent No.: 9630501).
For claim 5, Chai et al. in view of Takeda et al. disclose the claimed invention except for the frame member having a rectangular shape so as to surround the driving device unit, wherein the electrical connection portion is positioned above a virtual line connecting the at least one pair of first mounting portions and the at least one second mounting portion in a side view, and wherein the driving device unit is provided below a floor panel.  Takeda et al. further disclose the frame member (reference numeral 25) having a rectangular shape so as to surround the driving device unit (see figure 2) and also the driving device unit (reference numeral 21) being provided below a floor panel .  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the electrical connection portion being disposed at a position .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of vehicle driving units: US 10988013 B2 (Chai; Xu et al.), US 9586543 B2 (Ukai; Nobuchika), US 9174520 B2 (Katayama; Goichi et al.), US 8651216 B2 (Wakatsuki; Sunao et al.), US 8479858 B2 (Kodaira; Masanori).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEX W MOK/Primary Examiner, Art Unit 2834